Citation Nr: 0912815	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-16 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disability (to include coronary artery disease and/or 
hypertension) as secondary to the veteran's service connected 
post traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Rebecca Patrick, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 7, 1973 to May 18, 
1973; and from October 1973 to September 1982; and from 
November 1990 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran presented testimony at a Board hearing in February 
2009.  A transcript of the hearing is associated with the 
veteran's claims folder.  


FINDING OF FACT

The evidence of record is in equipoise on the question of 
whether the Veteran's coronary artery disease and 
hypertension are secondary to his service-connected PTSD.


CONCLUSION OF LAW

Coronary artery disease and hypertension are proximately due 
to the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contends that his current heart problems, to 
include coronary artery disease, were caused by or aggravated 
by his service connected PTSD.  At his February 2009 Board 
hearing, he pointed out that he has presented four medical 
opinions that substantiate his belief.  These opinions are 
discussed below.    

The veteran submitted a January 2005 correspondence from a VA 
outpatient treatment physician (Dr. M.B.G.) that states in 
toto:  "To Whom It May Concern: I have been treating the 
veteran for coronary artery disease.  I have reviewed the 
previous medical records and my current treatment records and 
believe that it is more likely than not that the cardiac 
conditions are directly related to and aggravated by PTSD, a 
service connected condition."   

The veteran subsequently submitted the results of an internet 
search from the georgia.gov website.  The printout reflects 
that according to the Composite State Board of Medical 
Examiners, Dr. M.B.G.'s specialty is "Cardiovascular 
Disease/Cardiology."  

The veteran underwent a VA examination in January 2006.  The 
claims file was not available for review.  At the time of the 
examination, the veteran believed that his coronary artery 
disease and cerebrovascular disease was caused by exposure to 
toxic chemicals while in the military.  The examiner stated 
that he did not agree with the veteran.  He pointed out that 
the veteran had a long history of cigarette smoking and 
hyperlipidemia.  He stated that "it is my opinion that he 
has had premature atherosclerotic disease that is unrelated 
to military service.  I believe that it is less likely than 
not that his coronary artery disease, myocardial infarction, 
and cerebrovascular accident is related to military 
service."   

The veteran underwent another VA examination in June 2006.  
The examiner reviewed the claims file in conjunction with the 
examination.  The examiner opined that the veteran's coronary 
artery disease is less likely as not a result of or 
aggravated by PTSD.  Her rationale was that "there is no 
current scientific evidence to support a connection between 
[PTSD] and coronary artery disease.  On the contrary; 
however, persons who have coronary artery disease events are 
more likely to develop [PTSD]."  

The veteran submitted an article from a medical journal in 
which Dr. Joseph A. Boscarino discusses the results from 
clinical and epidemiologic studies regarding PTSD and 
physical illness.  Dr. Boscarino noted that "there is 
growing evidence that exposure to psychologically traumatic 
events is related to increased medical morbidity, including 
the onset of different diseases and premature mortality.  The 
evidence for cardiovascular disease is particularly strong 
and comes from a wide range of studies spanning different 
populations with traumatic exposures."  Dr. Boscarino's 
studies and their findings have been noted in the Federal 
Register.    

The veteran submitted a September 2007 report from Dr. 
J.S.K., who is a retired Colonel in the US Army Medical 
Corps. and a Clinical Assistant Professor in Psychiatry at 
the UCLA Neuropsychiatry Institute.  He stated that 
"Although I have not been able to examine [the veteran] 
directly, I have had a lengthy series of Email exchanges with 
him and reviewed copies of his records."  Dr. J.S.K. noted 
that he was consulted because the veteran originally 
hypothesized that his various medical problems were caused by 
his tour at Edgewood Arsenal in 1974.  The veteran hoped that 
Dr. J.S.K. could confirm this hypothesis since Dr. J.S.K. had 
recently published a book describing the detailed history of 
the Edgewood volunteer program.  Dr. J.S.K. reported that he 
could not confirm this hypothesis.  However, he did note that 
the veteran had suffered some genuine traumatic events in 
service.  He provided a thorough history of the veteran from 
1973 to the present as well as large excerpts from email 
exchanges between him and the veteran.  Regarding the central 
issue of whether the veteran's heart problems were caused or 
aggravated by PTSD, he noted that "Dr. Boscarino's studies, 
widely accepted scientifically, reveal a  previously 
unexpected but highly significant association between PTSD 
and medical disorders, including hypertension and 
arteriosclerotic heart disease...the demonstration of specific 
impairments of the immune system and abnormalities of 
hormonal balance resulting from PTSD had not, to my 
knowledge, been clearly demonstrated before his studies."  
He ultimately concluded that "In my opinion [the veteran's] 
hypertension and early onset of arteriosclerotic heart 
disease is more likely than not caused, or at least severely 
aggravated, by service connected PTSD."     

The veteran submitted a March 2008 correspondence from D.W., 
D.O. (Doctor of Osteopathy).  In it, D.W. stated that that he 
performed an extensive review of the veteran's claims file 
and the existing medical literature.  He did not examine the 
veteran himself.  D.W.'s correspondence included a thorough 
summary of the veteran's military history and past medical 
history.  He noted that primary risk factors for coronary 
artery disease include: age, family history, smoking, 
hypertension, diabetes mellitus and hyperlipidemia.  He also 
noted that males and postmenopausal females are at greater 
risk.  Finally, he noted that generally accepted secondary 
risk factors include: race, obesity, metabolic syndrome, 
vascular inflammation, sedentary lifestyle, autoimmune 
disorders, stress, alcohol, and renal failure.  He noted that 
the veteran has the following risk factors: male gender, 
smoking history, hypertension, hyperlipidemia, obesity, 
autoimmune disorder (psoriasis), stress, and alcohol.  

D.W. opined that it was more likely than not that the onset 
of the veteran's coronary artery disease occurred (but was 
undiagnosed) during service.  He pointed out that in July 
1974, the veteran was diagnosed with a grade 2 systolic 
ejection murmur; and that he was diagnosed with hypertension 
in 1982.  He noted that the veteran began smoking while in 
service, thus adding another risk factor for coronary artery 
disease.  He noticed that on several military medical 
examinations, the veteran complained of fatigue and dyspnea 
on exertion which are symptoms of ischemic heart disease.  
Finally, he noted that the veteran suffered his first acute 
myocardial infarction in 1994 (just three years after 
service).  He stated that cardiovascular disease is a slowly 
progressive disease in which atherosclerotic plaque 
deposition over many years leads to an acute cardiac event.  
As such, the onset of the 1994 acute myocardial infarction 
likely began years earlier, while the veteran was still in 
service.  He opined that that it was as likely as not that 
the veteran developed coronary artery disease (which was left 
undiagnosed) during military service, and that it may have 
begun as early as 1974, when he was diagnosed with a heart 
murmur.  

D.W. also opined that "[the veteran's] posttraumatic stress 
disorder is a major contributing factor leading to his 
accelerated (aggravated) coronary artery disease."  He once 
again noted that "It is generally accepted in the medical 
literature that stress is a secondary factor for the 
development of coronary artery disease."  He referenced the 
aforementioned studies by Dr. Joseph A. Boscarino.  

The veteran underwent another VA examination in April 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The examiner opined that it is less likely than 
not that the veteran's PTSD exacerbated hypertension and his 
heart condition.  The examiner also did not believe that the 
heart condition was first manifested in service.  He 
explained that "An extensive review was performed on Cochran 
Library, as well as up to date and I can find no definite 
scientific evidence to support a connection between [PTSD] 
and coronary artery disease or hypertension."  

The veteran submitted a January 2009 correspondence from Dr. 
J.R.H. (Managing Partner at Palmetto Cardiology Associates 
and Chief of Cardiology at Providence Hospital) along with 
his curriculum vitae which reflects substantial training and 
expertise in the field of cardiology.  Dr. J.H.R. conducted 
an examination of the veteran and he reviewed the veteran's 
claims file.  After examination of the veteran and the claims 
file, Dr. J.H.R. stated that "I do believe that there is 
some correlation between stress and cortisol levels.  
Elevated cortisol levels have been shown to have deleterious 
side effects on health in general.  I do believe that long 
term administration of corticosteroids can elevate 
cholesterol and triglyceride levels, both of which are as 
likely as not to promote cardiovascular disease in general 
and epicardial coronary disease specifically.  It is fairly 
well established that posttraumatic stress disorders indeed 
do elevate endogenous cortisol levels...Final summary is that 
this patient with extensive epicardial coronary artery 
disease laid down the substrate for coronary artery disease 
while he was in service.  It is as likely as not [the 
veteran's] PTSD exacerbated his epicardial coronary artery 
disease and the severity thereof and thus contributed to his 
epicardial coronary artery disease."  

The Board notes that the medical evidence (specifically the 
various opinions regarding a medical nexus) is in conflict.  
The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has carefully considered the conflicting medical 
opinions of record.  The underlying question is clearly 
medical in nature.  The opinions of record all claim to be 
based on extensive review of medical literature, and they all 
appear to be supported by a rationale.  The Board notes with 
interest the fact that one medical study apparently 
recognizing a causal relationship between PTSD and 
cardiovascular disease was determined to be significant 
enough to warrant inclusion in the Federal Register.  Under 
the circumstances of this particular case, the Board finds 
that at the very least, the evidence with respect to 
secondary service-connection is in approximate balance, with 
no sound basis for choosing one medical opinion over the 
other.  As the weight of the evidence for and against the 
claim is at least in relative equipoise on the question of 
whether the veteran's service-connected PTSD caused or 
contributed to his development of coronary artery disease and 
hypertension, service connection for coronary artery disease 
and hypertension secondary to service-connected PTSD is 
warranted. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  The Board notes 
that required notice regarding effective dates and disability 
evaluations was furnished to the Veteran by letter in April 
2008, followed by readjudication of the claim.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for coronary artery disease and 
hypertension secondary to the veteran's service connected 
PTSD is warranted.  The appeal is granted. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


